DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 06/30/2021 has been entered. Claims 1-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(d) rejections.  
Response to Arguments
Applicant's arguments filed on 06/30/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejection, applicant asserts the cited prior art, Olsen (U.S. Patent No. 6,612,810) does not teach a disconnectable coupling because applicant believes resilient contact member 15 is far more likely to be permanently-fixed member that spans across the joint line – since the contact member 15 must twist at the joint line to allow for rotation of the blade segments.
The examiner respectfully disagrees. The applicant’s statement regarding the resilient contact member 15 being permanently-fixed member is only a speculation not supported by the disclosure in the reference. Nowhere in Olsen teaches the resilient contact member 15 is a permanently-fixed member or is unsuitable as a disconnectable contact member. Olsen however does teach that Fig. 7 showing the disconnected state, is a drawing showing the tip 26 and consequently the contact member pulled away from the remaining portion, i.e., disconnected from an assembled state. Furthermore, it is an inherent property of an electrical connection to be disconnectable in at least one way. Even soldered electrical connection can be removed when sufficient heat is applied on the solder. There is no electrical connection that cannot be disconnected because there always will be a way to disconnect. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (U.S. Patent No. 6,612,810), hereinafter “Olsen”.

As per claim 1, Olsen discloses a jointed wind turbine rotor blade, comprising: a first blade segment (27; figure 7); a second blade segment (26); each of the first and second blade segments comprising a pressure side shell member and a suction side shell member (as shown; figure 7); a chord-wise joint separating the first and second blade segments (joint between blade segments 26 and 27; figure 7); internal joint structure joining the first and second blade segments across the chord-wise joint (pivotal connection between tip 26 and remaining blade 27 by means of shaft 14; column 4, lines 61-65); a first heating system mounted within the first blade segment; a second heating system mounted within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25); and a disconnectable coupling (15) configured between the first and second blade segments at the chord-wise joint, the coupling configured to supply power or a fluid medium from the first blade segment across the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2), the coupling comprising a member in the first blade segment that mates with a member in the (establishing electric connection by contacting, i.e., mating two blade segments; column 4, line 65 – column 5, line 2; figure 7), wherein in a disconnected state of the coupling, the members are separated and the power or fluid medium separated at the interface at the chord-wise joint (electrical connection can only be established when connected, i.e., when disconnected, the power is separated at the interface; figure 7).

As per claim 2, Olsen discloses the jointed wind turbine rotor blade of claim 1, and further discloses wherein the first blade segment is adjacent a root end of the wind turbine rotor blade, and the second blade segment is adjacent a tip end of the wind turbine rotor blade (as shown; figure 7).

	As per claim 10, Olsen discloses a wind turbine (25; figure 1), comprising one or more of the jointed wind turbine blades according to claim 1.

As per claim 11, Olsen discloses a method for supplying heat for deicing in a jointed wind turbine rotor blade, wherein the blade includes a first blade segment (27; figure 7) adjacent a root end of the wind turbine rotor blade, a second blade segment (26) adjacent a tip end of the wind turbine rotor blade, and internal joint structure joining the first and second blade segments across a chord-wise joint that separates the first and second blade segments (pivotal connection between tip 26 and remaining blade 27 by means of shaft 14; column 4, lines 61-65), the method comprising: mounting a first heating system within the first blade segment; mounting a second heating system within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25); configuring a disconnectable coupling (15) between the first and (establishing electric connection by contacting, i.e., mating two blade segments; column 4, line 65 – column 5, line 2; figure 7), wherein in a disconnected state of the coupling, the members are separated and a power or fluid medium is separated at the interface at the chord-wise joint (electrical connection can only be established when connected, i.e., when disconnected, the power is separated at the interface; figure 7); and supplying the power or a fluid medium from the first blade segment, through the coupling, and across the interface at the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2).

As per claim 12, Olsen discloses the method of claim 11, and further discloses wherein the internal joint structure includes a beam structure extending span-wise from the second blade segment into a receiving section formed in the first blade segment, comprising configuring the coupling with the receiving section and the beam structure (shaft 14 (beam structure) from remaining portion 27 (second blade segment) received within tip portion 26 (first blade segment); figure 7).

As per claim 14, Olsen disclose the method of claim 12, and further disclose conveying the power or fluid medium across the chord-wise joint and into the second blade segment external to the beam structure (conductors 2 and resilient contact member 15 conveying the power outside of shaft 14; figure 7).

As per claim 19, Olsen discloses the jointed wind turbine rotor blade of claim 1, and further discloses a lightning strike conductor (2) that bridges the chordwise joint and connects blade tip (5; figure 4) to a blade root grounding system (20), the lightning strike conductor comprising an in-line disconnectable connector at the chordwise joint (at resilient contact member 15; figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Applicant’s admitted prior art.

As per claim 6, Olsen teaches the jointed wind turbine rotor blade of claim 1, and further discloses wherein the internal joint structure comprises one or more chord-wise walls separating the first and second blade segments at the chord-wise joint (chord-wise wall on tip 26 is shown at the joint between tip 26 and remaining portion 27; figure 7). While Olsen does not explicitly teach wherein the coupling comprises one or more disconnectable conduits for the power or fluid medium through the chord-wise walls, Olsen’s resilient contact members 15 are contact members for electrical contact. In the Non-Final Rejection dated 04/15/2021, the examiner took an official notice that it is well known that electrical conductors are typically wrapped in a non-conductive conduit, i.e., wire jacket for insulation purpose. The applicant did not traverse the official notice. Therefore, the official notice is taken to be an admitted prior art because applicant failed to traverse the examiner’s official notice (see MPEP 2144.003). 

Claims 3, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Veldkamp et al. (U.S. Pre-Grant Publication No. 2015/0056074), hereinafter “Veldkamp”.

As per claim 3, Olsen discloses the jointed wind turbine rotor blade of claim 1. Olsen does not explicitly disclose wherein the first and second heating systems are independently controllable.. Veldkamp is an analogous prior art in that it deals with heating for wind turbine blade. Veldkamp teaches a hot air heating system having two independently controlled heating systems (paragraph [0050]). Veldkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Therefore, in order to improve deicing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s first segment located at the root end to incorporate Veldkamp’s fan heater because as Velkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Furthermore, because Veldkamp’s heating system contains two independently controlled heating systems, the modified structure would have two heating systems that are independently controlled.

As per claim 7, Olsen teaches the jointed wind turbine rotor blade of claim 1, and further discloses second heating system comprising an electrical heating system configured within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25), and coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment (resilient contact member 15 shown to be disconnectable electrical coupling; figure 7). Veldkamp is an analogous prior art (fan heater 68 at the root portion of blade 16; figure 4). Veldkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Therefore, in order to improve deicing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s first segment located at the root end to incorporate Veldkamp’s fan heater because as Velkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]).

As per claim 15, Olsen discloses the method of claim 11, and further discloses the second heating system is configured as an electrical heating system within the second blade segment a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25), and the coupling is configured as a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment (resilient contact member 15 shown to be disconnectable electrical coupling; figure 7). Olsen does not teach wherein the first heating system is configured as a hot air heating system. Veldkamp is an analogous prior art in that it deals with heating for wind turbine blade. Veldkamp teaches a hot air heating system configured within the root portion of the blade (fan heater 68 at the root portion of blade 16; figure 4). Veldkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Therefore, in order to improve deicing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s first segment located at the root end to incorporate Veldkamp’s fan heater because as Velkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]).
Allowable Subject Matter
Claims 4, 5, 8, 9, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 4, 5, 8, 9, 13 and 16-18 were previously indicated to have allowable subject matter in the Non-Final Rejection dated 04/15/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745  


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745 
7/15/2021